Citation Nr: 1111785	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  08-31 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES


1.  Entitlement to service connection for an anal condition manifested by rectal bleeding (claimed as hemorrhoids).

2.  Entitlement to service connection for a bilateral foot condition, to include plantar fasciitis (claimed as pes planus).

3.  Entitlement to an initial compensable evaluation for eczema.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1998 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) from a July 2007 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied service connection for hemorrhoids and bilateral pes planus, and granted service connection for recurrent eczema with a noncompensable evaluation effective November 15, 2006.

The bilateral pes planus and hemorrhoid issues have been recharacterized to better reflect the Veteran's claims and the medical evidence. 

In September 2010, the Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge.  During the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND


Remand is required for compliance with VA's duties to notify and assist the Veteran in substantiating his claims.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.


Eczema

During the September 2010 hearing, the Veteran indicated that his eczema has worsened.  Thus, because the Veteran stated that his condition has worsened since his last VA examination in July 2007, a new VA examination should be provided to assess the current severity of the Veteran's service-connected eczema.  See 38 C.F.R. § 3.159(c).

Anal Condition

The Veteran contends that he suffers from hemorrhoids and rectal bleeding.  

Service treatment records show no complaints of, findings of, or treatment for hemorrhoids and/or rectal bleeding.  There is no separation examination of record. 

The Veteran testified during the September 2010 hearing that he suffered from rectal bleeding during service, but did not seek treatment because he was embarrassed and feared being made fun of.  He stated that the bleeding has progressively worsened since discharge.  A November 2006 statement submitted by the Veteran's wife confirms this testimony.  

After service, an October 2006 private medical record noted a lesion near the rectum with some bloody drainage.  The doctor stated that the lesion "might be a furuncle or a fistula, rule out inflammatory bowel disease."  The Veteran was to follow up with a general surgeon.

An October 2006 VA treatment record shows that the Veteran reported intermittent rectal bleeding since 2002 that had recently increased.  He reportedly had a December 2006 appointment with a general surgeon.  No external hemorrhoids were noted upon examination; however, there was a small mildly tender mass near the anus with scant serosanguieous drainage.  The assessment was rectal bleeding with possible fistula-in-ano.  

As the record shows the Veteran had rectal bleeding during service and has post-service findings of an anal cyst and possible fistula-in-ano, a medical opinion should be provided to determine whether there is any relationship between any current anal condition manifested by rectal bleeding and service.

There are private treatment records that need to be obtained.  According to October 2006 VA and private records, the Veteran had a December 2006 appointment with a general surgeon.  Inexplicably, no efforts were made to obtain those records by the RO.  In addition, the October 2008 Form 9 references a lay statement reportedly submitted by the Veteran's chief officer during service.  No such statement is in the claim file.  Such relevant evidence must be obtained.  38 C.F.R. § 3.159(c)(1)(2) (2010).

Bilateral Foot Disorder

The Veteran contends that he suffers from bilateral pes planus and that this condition, which was noted on the May 1998 enlistment examination, was aggravated during service.  

An April 2001 service treatment record shows that the Veteran was screened for proper running shoes.  There is a diagnosis of pes planus and a referral for motion control shoes.  A May 2001 service treatment record shows that arch supports were ordered.

A July 2007 VA joints examination report shows that the Veteran was diagnosed with bilateral plantar fasciitis.  The claim file was not reviewed, and no nexus opinion was provided.

A VA examination is required in order to obtain a medical opinion as to whether the Veteran's pre-existing bilateral pes planus was permanently and chronically aggravated by service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  An opinion is also warranted addressing whether any other current bilateral foot condition, to include plantar fasciitis, is related to service or was caused or aggravated by any other service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995); 71 Fed. Reg. 52744 (2006).

Accordingly, the case is REMANDED for the following action:

1. The AMC/RO should ask the Veteran to provide the lay statement from his chief officer referenced in the October 2008 Form 9.

2. Once a signed release is received from the Veteran, obtain outstanding private treatment records from Kapolei Clinic from December 2006.  A copy of any negative response(s) should be included in the claim file.

3. Schedule the Veteran for a VA skin examination to address the present severity of his eczema.  The examiner should address the percentage of the entire body and/or exposed areas affected and whether any systemic therapy such as corticosteroids or other immunosuppressive drugs are necessary; and if so, how often.  The claim file should be made available to and be reviewed by the examiner in conjunction with the examination.  The rationale for all opinions expressed should be provided.

4. Schedule the Veteran for a VA orthopedic examination by an appropriate medical professional to determine the nature and etiology of any bilateral foot disability.  The claim folder, including a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the requested study.  The examiner should provide an opinion, with adequate rationale:

a) As to whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's pre-existing bilateral pes planus was permanently and chronically aggravated beyond the natural progression of the disease by his active duty service.  In particular, the examiner should consider the May 1998 enlistment examination and service treatment records dated April and May 2001.

b) As to whether it is at least as likely as not (i.e., 50 percent or greater probability) that any other current bilateral foot condition, to include plantar fasciitis, had its onset in or is related to service or a service-connected disability.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

Schedule the Veteran for a VA examination to determine whether it is at least as likely as not that any current anal condition manifested by rectal bleeding, to include hemorrhoids, is related to his service.  The claim file must be reviewed in conjunction with the examination. 
In particular, the examiner should consider the Veteran's September 2010 testimony, his wife's November 2006 statement, the October 2006 private treatment record, and the October 2006 VA treatment record.

All opinions expressed must be supported by complete rationale.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5. Thereafter, any additional development deemed appropriate should be accomplished.  Then, re-adjudicate the claims.  If any of the claims remain denied, issue a supplemental statement of the case (SSOC) and allow the Veteran and his representative an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
LEONARD VECCHIOLLO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


